

AGREEMENT REGARDING RESTUCTURING
OF LEASES AND DISPOSITION OF ASSETS


THIS AGREEMENT REGARDING RESTRUCTURING OF LEASES AND DISPOSITION OF ASSETS (this
“Agreement”) is entered into as of November 8, 2017, by and between SABRA HEALTH
CARE REIT, INC., a Maryland corporation (“Sabra”), and GENESIS HEALTHCARE INC.,
a Delaware corporation (“Genesis”), with reference to the following Recitals:
RECITALS
A.Subsidiaries of Sabra, as landlord (collectively, “Landlord”) and subsidiaries
of Genesis, as tenant, (collectively, “Tenant”) are parties to certain Leases
and Master Leases (as amended from time to time, collectively, the “Leases”)
with respect to, inter alia, forty-three (43) healthcare facilities (each a
“Subject Facility” and, collectively, the “Subject Facilities”).
B.Subject to the terms and conditions set forth herein, the parties mutually
desire to (i) provide for the restructure of the Leases and adjustment to the
rent payable with respect to the Subject Facilities, (ii) cooperate with one
another to cause up to all of Landlord’s interest in the Subject Facilities to
be sold to unaffiliated third parties and to provide for the early termination
of the applicable Lease with respect to each Subject Facility concurrently with
the consummation of each such sale, and (iii) cause the applicable Tenant
entities to enter into substitute leases and/or master leases with third party
purchasers concurrently with the consummation of the sale of such facilities.
NOW, THEREFORE, in consideration of the recitals set forth above (which by this
reference are incorporated herein) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Interim Rent Deferral. Notwithstanding the terms of the existing Leases,
together with all other leases and master leases currently in effect between
subsidiaries of Sabra, as landlord, and subsidiaries of Genesis, as tenant
(collectively, the “Portfolio Leases”), the tenants under the Portfolio Leases
may elect to defer the payment of Base Rent payable thereunder with respect to
months of November 2017 through April 2018 (excluding Base Rent attributable to
the HUD facilities) without triggering a default or incurring any late fees or
default interest thereunder so long as (a) all rent payable under the terms of
the Portfolio Leases with respect to the month of November 2017, shall have been
delivered to the applicable landlords in immediately available funds no later
than December 15, 2017, (b) all rent payable under the terms of the Portfolio
Leases with respect to the month of December 2017, shall have been delivered to
the applicable landlords in immediately available funds no later than January
31, 2018, (c) all rent payable under the terms of the Portfolio Leases with
respect to the month of January 2018, shall have been delivered to the
applicable landlords in immediately available funds no later than February 20,
2018, and (d) all rent payable under the terms of the Portfolio Leases with
respect to the month of February 2018, shall have been delivered to the
applicable landlords in immediately available funds no later than March 20,
2018, and (e) all rent payable under the terms of the Portfolio Leases with
respect to the months of March and April 2018, shall have been delivered to the
applicable landlords in


77351.12    1

--------------------------------------------------------------------------------




immediately available funds no later than April 20, 2018. If such deferred rent
payments are not timely made on or before the dates stipulated above, as
applicable, the provisions of Section 3.2 of the Portfolio Leases will apply
with respect to the imposition of any applicable late charges and/or interest
payable at the Overdue Rate due in connection with such delinquent
installment(s).
2.Base Rent Reduction. Effective as of January 1, 2018 the annual Base Rent
payable under the Portfolio Leases shall be reduced by Nineteen Million Dollars
($19,000,000), which Base Rent reduction shall be applied to the rent payable
under the Connecticut Master Lease and the Other Centers Master Lease in such
manner as Landlord shall determine in its reasonable discretion.
3.Agreement to Market for Sale; Restructuring of Leases. Sabra or its affiliates
have entered into brokerage agreements with Blueprint Healthcare Real Estate
Advisors (“Blueprint”) for the sale of the Subject Facilities. The parties
acknowledge that each sale of a Subject Facility or group of Subject Facilities
under a PSA (as defined below) is intended to be an independent transaction and
not contingent upon the closing of the sale of another Subject Facility outside
of the subject PSA. In order to facilitate the sale of the Subject Facilities,
Landlord and Tenant shall, from time to time upon Landlord’s request therefor,
enter into new leases or amended and restated leases (the “Amended Leases”)
under which Landlord may elect to combine or segregate the Subject Facilities in
any manner as Landlord may reasonably determine (including, without limitation,
together with any facilities then being leased under any and all Portfolio
Leases); provided, however, that the Base Rent payable with respect to each
Subject Facility leased under any such Amended Lease shall be equal to the
adjusted Base Rent allocable to such Subject Facility as set forth on a schedule
to be mutually agreed upon by the parties hereto within fifteen (15) business
days following the date hereof. Such adjusted Base Rent as increased from time
to time in accordance with the terms of the Amended Lease is sometimes referred
to herein as the “Target Base Rent”. In addition, the primary economic terms of
each Amended Lease (e.g., initial term, renewal terms and rent increase
provisions) shall be consistent with the terms under which affiliates of Genesis
intend to lease the facilities currently under contract for sale by affiliates
of Sabra in accordance with the transaction commonly known as the Midwest II
sale (the “Midwest II Lease”). In connection with the execution and delivery of
an Amended Lease, Genesis hereby agrees to execute and deliver a new guaranty of
lease with respect to the obligations due under such Amended Lease, which
guaranty shall be substantially in the form of the existing lease guaranties;
provided, however, that such new replacement guaranty shall be consistent with
the terms of the guaranties provided to other primary landlords of Genesis and,
to the extent so consistent, any and all financial covenants set forth in such
lease guaranties shall have no further force or effect and be excluded from the
terms of such new replacement guaranties.
4.Tenant’s and Landlord’s Agreement to Cooperate in Sale. Tenant hereby agrees
to use its commercially reasonable efforts to facilitate the sale of the Subject
Facilities, including, without limitation and to the extent applicable, by (a)
entering into, and faithfully complying with, commercially reasonable purchase
and sale agreements (each a “PSA”) and, if applicable, operations transfer
agreements (each an “OTA”) with any proposed purchaser thereof (or its designee,
and in such capacity, the “New Operator”), which are reasonably acceptable to
Tenant and shall, inter alia, (i) provide for the proration of operational
revenues and expenses, (ii) include commercially reasonable and customary
representations and warranties from Tenant as to physical plant and


77351.12    2

--------------------------------------------------------------------------------




operational matters and reasonable and customary post-closing indemnities for
operational liabilities, including improper billings, from a net-worth entity
reasonably acceptable to the New Operator, if applicable (iii) provide for the
conveyance to the New Operator, if applicable, of Tenant’s interest in the
personal property at the Subject Facilities as of the closing thereunder (but
specifically excluding any IT equipment and any personal property owned by third
parties or affiliates of Genesis other than Tenant) for value agreed by Tenant;
and (iv) grant the proposed purchaser and New Operator, if applicable,
reasonable access to the Premises and Tenant’s books and records relating to the
operations thereof (but specifically excluding the policies and procedure
manuals and other proprietary information of Tenant); (b) to the extent
applicable, reasonably cooperating (at New Operator’s sole cost and expense)
with the New Operator in connection with its efforts to obtain the licenses,
permits and other authorizations needed to operate the applicable Subject
Facilities for their current use from and after the sale thereof, including,
without limitation, by filing, submitting or otherwise distributing such
applications and notices as the New Operator may reasonably request; (c) in
Tenant’s capacity as the party in possession of the Subject Facilities,
delivering such customary affidavits as the title company handling the sale of
the Subject Facilities may reasonably require in order to issue the title policy
required under the applicable PSA; and (d) continuing to operate the Subject
Facilities in material compliance with all legal and licensing requirements as
set forth in the Leases. Landlord hereby agrees to use its commercially
reasonable efforts to cooperate with, and assist where necessary, Tenant with
its facilitation of the sale of the Subject Facilities, including, without
limitation, by (a) joining in the execution and delivery of each PSA for
purposes of agreeing to convey title to the Subject Facilities and related
landlord personal property to the prospective purchasers of the Subject
Facilities (“Purchasers”) at closing, (b) cooperating with the due diligence
investigations of any such Purchasers, and (c) providing Purchasers and their
representatives, subject to the terms of commercially reasonable confidentiality
agreements, access to all books, records, files, reports, and information that
are (I) in Landlord’s control or possession, (II) relate to the applicable
Subject Facilities, and (III) would typically be disclosed in connection with
the sale of a commercial healthcare facility as contemplated hereunder.
Notwithstanding anything to the contrary set forth above, Landlord acknowledges
that Tenant shall have no obligation to facilitate or participate in the sale of
its leasehold interest and/or operating rights with respect to any Subject
Property unless Landlord and Tenant mutually agree to the terms and conditions
of any such sale.
5.Continuing Lease Obligations. In connection with each sale of one or more
Subject Facilities as contemplated herein, Genesis agrees to cause the
applicable Tenant entities to enter into substitute leases and/or master leases
(each a “Replacement Lease”) with such third party purchasers (each, a
"Replacement Landlord") concurrently with the consummation of the sale of such
facilities, which Replacement Lease shall be substantially in the form of, and
not materially less favorable to Genesis than, the existing Amended Lease or in
such other form as is mutually acceptable to Tenant and such Replacement
Landlord. The annual amount of the Base Rent payable for the first full twelve
(12) calendar months under the applicable Replacement Lease is referred to
herein as the “Replacement Base Rent”. In connection with the execution and
delivery of a Replacement Lease, Genesis hereby agrees to execute and deliver a
new guaranty of lease with respect to the obligations due under the Replacement
Lease, which guaranty shall be substantially in the form of, and not materially
less favorable to Genesis than, the lease guaranties to be delivered pursuant to
Section 3 above (excluding any financial covenants); provided, however, that the


77351.12    3

--------------------------------------------------------------------------------




foregoing shall not be deemed to construed to prohibit Genesis from negotiating
an alternative form of guaranty that is mutually acceptable to such Replacement
Landlord. Concurrently with the sale of one or more Subject Facilities, the
Lease or Amended Lease then applicable to such Subject Facilities shall be
modified to release therefrom any and all rights, duties and obligations,
including, without limitation, rights of occupancy and use and duties and
obligations for certain rent and other payment obligations, solely with respect
to the applicable Subject Facilities on and as of 11:59 p.m. on the date
immediately prior to the date on which the closing of the sale of the Subject
Facilities occurs (as applicable to each Subject Facility, the “Termination
Date”). Effective as of the applicable Termination Date with respect to each
Subject Facility, the annual Base Rent payable under the Amended Lease shall be
reduced by the Replacement Base Rent applicable to such Subject Facility.
Notwithstanding the foregoing, if, with respect to the Subject Facility(ies)
being sold, the Target Base Rent that would otherwise be payable under the
Amended Lease for the first full twelve (12) calendar months following the
Termination Date is greater than the Replacement Base Rent payable for such
period of determination (such difference, the “Facility Excess Rent”), Tenant’s
obligation to pay such annual Facility Excess Rent to Landlord (in equal monthly
installments) shall cease after a period of 4.286 years following the applicable
Termination Date (the “Excess Rent Period”). For example, if a sale occurs and
(a) the annual Replacement Base Rent for the period of determination is equal to
$2,000,000 and (b) the annual Target Base Rent for the same period of
determination is equal to $2,120,000; the Facility Excess Rent in the amount of
$120,000 annually shall continue to be payable by Tenant to Landlord in equal
monthly installments of $10,000 each for the applicable Excess Rent Period. Such
installments of Facility Excess Rent shall be payable, at Landlord’s election,
either as continuing Base Rent under Amended Leases that remain in effect during
such Excess Rent Period or pursuant to a non-interest bearing promissory note.
All Facility Excess Rent payable pursuant to a non-interest bearing promissory
note in favor of Landlord shall be executed and delivered by Genesis or
guaranteed by Genesis pursuant to a guaranty in form and substance reasonably
satisfactory to Landlord. The parties agree to cooperate with one another to
modify and restated Amended Leases and/or execute such lease amendments as are
necessary from time to time to evidence any reallocation of Facility Excess Rent
as Base Rent payable under another Amended Lease.
6.Additional Facility Rent. Tenant acknowledges that Landlord’s willingness to
enter into this Agreement and provide for the rent concessions contemplated
hereunder is based, in part, upon Tenant’s commitment to cooperate with Landlord
to facilitate the sale of each of the Subject Facilities in a timely and
efficient manner. Accordingly, Tenant and Landlord have agreed to specific terms
covenants with respect to such obligations of Tenant (the “Marketing
Covenants”). If Tenant fails to timely comply with the Marketing Covenants in
connection with the sale of any Subject Facility, Tenant shall be obligated to
pay to Landlord the applicable amount assessed with respect to such
non-compliance as set forth in the Marketing Covenants in the form of
“Additional Facility Rent”; provided, however, in no event shall the aggregate
amount of the Additional Facility Rent payable hereunder exceed Nine Million
Five Hundred Thousand Dollars ($9,500,000). To the extent that Tenant fails to
timely comply with the Marketing Covenants, the applicable Additional Facility
Rent assessed with respect thereto shall be payable in installments following
the satisfaction of each Facility Excess Rent obligation described in Section 5
above. Accordingly, using the example set forth in Section 5 above, if $240,000
of Additional Facility Rent is assessed as a result of Tenant’s failure to
timely comply with the Marketing Covenants and installments of Facility Excess
Rent


77351.12    4

--------------------------------------------------------------------------------




are being paid in equal monthly amounts of $10,000 each, at such time as such
Facility Excess Rent has been fully paid such $10,000 monthly installments shall
continue to be paid for a period of 24 months until such Additional Facility
Rent is fully satisfied. Notwithstanding anything to the contrary set forth
herein, all Additional Facility Rent shall be payable in not more than five (5)
years following the expiration of the final Excess Rent Period and, if
necessary, the monthly payments of Additional Facility Rent shall be increased
to make sure that all Additional Facility Rent is paid in equal installments
over such five-year period. If no Facility Excess Rent is ever payable by Tenant
and Tenant continues to lease one or more facilities pursuant to an Amended
Lease or Amended Leases, the Additional Facility Rent due from Tenant to
Landlord shall be payable by extending the term of such Amended Lease or Amended
Leases. For example, if an Amended Lease provides for annual rent payments of $5
million in the last lease year and $2.5 million of Additional Facility Rent is
payable by Tenant, such Amended Lease shall be extended for a period of 6 months
in order to satisfy such Additional Facility Rent obligations. If, however, no
leases remain in effect between Landlord and Tenant and no Facility Excess Rent
is ever payable by Tenant, the applicable Additional Facility Rent assessed
shall be payable in equal installments over a five-year period commencing on
January 1, 2023 pursuant to a non-interest bearing promissory note in favor of
Landlord executed and delivered by Genesis or guaranteed by Genesis pursuant to
a guaranty in form and substance reasonably satisfactory to Landlord.
7.HUD Debt. The parties hereto acknowledge that certain of the Subject
Facilities are subject to HUD debt (the “HUD Facilities”) and that the
reallocation of the rents contemplated hereunder is, with respect to the HUD
Facilities, restricted by the terms of such HUD debt instruments prior to the
repayment thereof. Accordingly, the Base Rent payable under the Amended Leases
with respect to the HUD Facilities shall at all time be in compliance with the
requirements of the HUD debt and the parties shall cooperate with one another so
that the aggregate amount of the Base Rent payable under all of the Amended
Leases does not exceed the aggregate amount of the Target Base Rent.
8.Default. If a material default occurs hereunder and such default is not cured
within sixty (60) days following written notice thereof, the same shall
constitute an Event of Default under the subject Leases or Amended Leases, as
applicable, and the non-defaulting party shall be entitled to exercise its
rights and remedies under such Leases or Amended Leases as a result of the
occurrence of such Event of Default.
9.Waiver. Subject to obtaining the Required Consents and Waivers (as defined
below), during the period (the “Waiver Period”) ending upon the first to occur
of (x) February 15, 2018 and (y) any default, violation or breach of bankruptcy
or insolvency provisions covered by the Portfolio Leases (“BK Defaults”), any
“Default” or “Event of Default” or other breach under the Portfolio Leases which
relates to financial covenants thereunder (other than BK Defaults and monetary
payment obligations), or which is a cross-default thereunder by virtue of
financial covenants contained in other lease or loan agreements of Genesis
and/or its affiliates (other than BK Defaults), is hereby waived and will not be
enforced by Sabra or the landlords under the Portfolio Leases; provided,
however, that if any such default occurs during the Waiver Period and is
continuing after the expiration thereof, the foregoing shall not be deemed or
construed to prohibit Sabra or the other landlords under the Portfolio Leases
from then exercising all rights and remedies available


77351.12    5

--------------------------------------------------------------------------------




under the Portfolio Leases with respect thereto. “Required Consents and Waivers”
means the entering into of binding forbearance or waiver agreements by
Welltower, Inc., Omega Healthcare Investors, Inc., LG-OHI Master Holdings LLC,
Sabra Health Care REIT, Inc., and Cindat Best Years Welltower JV LLC, in each
case, and/or their respective Affiliates that are landlords to Genesis, and
Healthcare Financial Solutions, LLC (to the extent any such parties have rights
related to the same or similar matters) (the "Applicable Parties"), granting the
same or similar waiver or forbearance in favor of Genesis and/or its affiliates
with respect to the same or similar financial covenants under the applicable
master leases or loan documents, as applicable, to which the Applicable Parties
are a party with Genesis and/or its affiliates.
10.Miscellaneous.
(a)    This Agreement shall constitute the entire agreement between the parties
with respect to the subject matter hereof and amends and restates, supersedes
and revokes all prior agreements and understandings, oral and written, between
the parties hereto or otherwise with respect to the subject matter hereof. No
variation or modification of this Agreement shall be valid and enforceable,
except by an agreement in writing, executed and approved in the same manner as
this Agreement.
(b)    If any party commences an action against another other to interpret or
enforce any of the terms of this Agreement or because of the breach by another
party of any of the terms hereof, the losing party shall pay to the prevailing
party reasonable attorneys’ fees, costs and expenses incurred in connection with
the prosecution or defense of such action, whether or not the action is
prosecuted to a final judgment.
(c)    This Agreement shall inure solely to the benefit of the parties hereto
and their respective successors and assigns. No third party shall have the right
to derive or claim any benefit hereunder and shall have no right to enforce or
rely upon any provision of this Agreement.
(d)    This Agreement shall be governed by and construed and enforced in
accordance with the applicable laws of the state of California, without regard
to the conflict of laws rules thereof; provided that that the law of the
applicable state or commonwealth shall govern procedures for enforcing, in the
respective state or commonwealth, provisional and other remedies directly
related to each Subject Facility.
(e)    Each party will, whenever and as often as it shall be reasonably
requested so to do by another party, cause to be executed, acknowledged or
delivered, any and all such further instruments and documents as may be
necessary or proper, in the reasonable opinion of the requesting party, in order
to carry out the intent and purpose of this Agreement.
(f)    This Agreement may be executed and delivered (including by facsimile or
Portable Document Format (pdf) transmission) in counterparts, all of which
executed counterparts shall together constitute a single document. Signature
pages may be detached from the counterparts and attached to a single copy of
this document to physically form one document. Any such facsimile documents and
signatures shall have the same force and effect as manually-signed originals and
shall be binding on the parties hereto.


77351.12    6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first set forth above.
GENESIS:
GENESIS HEALTHCARE, INC.,
a Delaware corporation




By:    /s/ THOMAS DIVITTORIO        
Name:    Thomas DiVittorio            
Title:    CFO                    




[SIGNATURES CONTINUE ON NEXT PAGE]


77351.SIG        S-1

--------------------------------------------------------------------------------




SABRA:
SABRA HEALTH CARE REIT, INC.,
a Maryland corporation




By:    /s/ HAROLD W. ANDREWS, JR.    
Name:    Harold W. Andrews, Jr.        
Title:    Chief Financial Officer        






77351.SIG        S-2